PER CURIAM.
Appellant, having been convicted of grand larceny, brings the case here on appeal. A reversal is asked upon the sole ground of alleged variance between the proof of ownership of the stolen property and the allegation of ownership in the information.
*35Appellant’s brief was served on the 31st day of Decmber, 1915. A transcript, or partial transcript, of the evidence was filed and attached to the judgment roll, but no settled record has ever been certified to by the trial judge. Appellant’s attention was called to the condition of the record by an order issued by this court, on the 24th day of January, 1916, citing appellant to show cause on the 5th day of February, 19x6, why said transcript should not be stricken from the record and the judgment appealed from affirmed. To this order to show cause appellant made no response whatever, nor have any steps been taken to correct the record.
This being the case, said transcript will be stricken from the record, and, as -the only question submitted for determination is one that requires a consideration of the evidence, and there being no evidence before the court, the anpeal will be deemed abandoned, and the judgment appealed from is affirmed.